PER CURIAM:
Judy Curry seeks to appeal the district court’s orders denying her motion for permissive joinder, under Fed.R.Civ.P. 20(a), and for modification of a discovery order filed in her underlying 42 U.S.C. § 1983 (2000) action. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The orders Curry seeks to appeal are neither final orders nor an appealable interlocutory or collateral orders. Accordingly, we dismiss the appeal for lack of jurisdiction and deny Curry’s pending motion to remand. We deny Curry’s motion for oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED